DETAILED ACTION
This action is in response to the claims filed 16 October 2020 for application 17/073,065 filed 16 October 2020.
Claims 1-18 are pending.
Claims 1-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-4, 9-18 are objected to because of the following informalities:
Claim 3, line 3, first and second abnormality areas should read “first and second abnormality area information”
Claim 3, line 4, first and second abnormality areas should read “first and second abnormality area information”
Claim 9, lines 11-12, related a correspondence should read “related to a correspondence” [“to” should be added]
Claim 10, line 2, processor configured to executed should read “processor configured to execute” [“d” should be removed from executed]
Claim 10, line 17, related a correspondence should read “related to a correspondence” [“to” should be added]
Claim 12, lines 3-4, first and second abnormality areas should read “first and second abnormality area information”
Claim 12, line 4, first and second abnormality areas should read “first and second abnormality area information”
Claim 18, line 5, wherein the second first machine-trained model should read “wherein the second machine-trained model”
Claim 18, line 9, wherein the third first machine-trained model should read “wherein the third machine-trained model”
Claim 18, line 12, related a correspondence should read “related to a correspondence” [“to” should be added]
Claims 4, 10-18 are objected to due to their dependence, either directly or indirectly, on claims 3, 9-10, 12, 18
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computerized image analysis method.
The limitation of processing the medical image ... to obtain first abnormality information relating to at least one first abnormality in the medical image, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "processing" in the context of this claim encompasses simply identifying an abnormality information in an image.
The limitation of processing the report information ... to obtain second abnormality information relating to at least one second abnormality in the medical image, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "processing" in the context of this claim encompasses simply identifying an abnormality information in a document. 
The limitation of processing the first abnormality information and the second abnormality information ... to generate result information relating to a correspondence between the first abnormality information and the second abnormality information, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "processing" in the context of this claim encompasses simply identifying a correlation between the abnormality information.
The limitation of outputting ... the result information, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "outputting" in the context of this claim encompasses simply presenting information.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computerized, medical image analysis device. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)). Additionally, the claim recites additional element(s) – machine-trained models, first machine-trained model, second machine-trained model, third machine-trained model. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites receiving ... a medical image; receiving ... report information comprising a healthcare worker's judgment result of the medical image, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of computerized, a medical image analysis device, machine-trained models, a first a machine-trained model, a second machine-trained model, a third machine-trained model and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of receiving data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 2, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computerized image analysis method. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 2 carries out method of claim 1 but for the recitation of additional element(s) of wherein the first abnormality information includes first abnormality area information, wherein the second abnormality information includes second abnormality area information, and wherein each of the first abnormality area information and the second abnormality area information comprises information relating to at least one of a size, location, type or shape of abnormality.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the abnormality information, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the abnormality information do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 3, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computerized image analysis method.
The limitation of determining a combined area of the first and second abnormality areas, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply identifying the abnormality area.
The limitation of determining an overlapping area of the first and second abnormality areas, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply identifying the abnormality area. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 4, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computerized image analysis method.
The limitation of obtaining the result information based on at least one of the combined area and the overlapping area, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "obtaining" in the context of this claim encompasses simply identifying a correlation between the abnormality information.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 5, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computerized image analysis method. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 5 carries out method of claim 1 but for the recitation of additional element(s) of transmitting the result information to a server such that healthcare worker evaluation information is generated based on accumulated result information.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites transmitting the result information to a server such that healthcare worker evaluation information is generated based on accumulated result information, which is simply transmitting data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of transmitting data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 6, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computerized image analysis method. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 6 carries out method of claim 1 but for the recitation of additional element(s) of transmitting the result information to a server such that hospital evaluation information is generated based on accumulated result information.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites transmitting the result information to a server such that hospital evaluation information is generated based on accumulated result information, which is simply transmitting data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of transmitting data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 7, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computerized image analysis method. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 7 carries out method of claim 1 but for the recitation of additional element(s) of transmitting the result information to a server such that medical payment reference information is generated based on accumulated result information.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites transmitting the result information to a server such that medical payment reference information is generated based on accumulated result information, which is simply transmitting data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of transmitting data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computerized image analysis method. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 8 carries out method of claim 1 but for the recitation of additional element(s) of transmitting the result information to a server such that a patient worklist is generated based on the result information.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites transmitting the result information to a server such that a patient worklist is generated based on the result information, which is simply transmitting data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of transmitting data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a computerized image analysis method. The Step 2A Prong One Analysis for claim 1 is applicable here since claim 9 carries out method of claim 1 but for the recitation of additional element(s) of wherein the first machine-trained model includes a model which has machine-learned correlations between a plurality of past medical images and a plurality of pieces of first past abnormality information regarding the plurality of past medical images, wherein the second machine-trained model includes a model which has machine- learned correlations between a plurality of pieces of past report information and a plurality of pieces of second past abnormality information regarding the plurality of pieces of past report information, and wherein the third machine-trained model includes a model which has machine- learned the plurality of pieces of first past abnormality information, the plurality of pieces of second past abnormality information, and past result information related a correspondence between the plurality of pieces of first past abnormality information and the plurality of pieces of second past abnormality information.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) –first machine-trained model includes a model which has machine-learned correlations between a plurality of past medical images and a plurality of pieces of first past abnormality information regarding the plurality of past medical images, second machine-trained model includes a model which has machine-learned correlations between a plurality of pieces of past report information and a plurality of pieces of second past abnormality information regarding the plurality of pieces of past report information, third machine-trained model includes a model which has machine-learned the plurality of pieces of first past abnormality information, the plurality of pieces of second past abnormality information, and past result information related a correspondence between the plurality of pieces of first past abnormality information and the plurality of pieces of second past abnormality information. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the machine-trained models amount to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). A field of use or technological environment in which to apply the judicial exception does not provide an inventive concept, and, therefore, the claim is not patent eligible.
Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a device for analyzing a medical image.
The limitation of process the medical image ... to obtain first abnormality information relating to at least one first abnormality in the medical image, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "process" in the context of this claim encompasses simply identifying an abnormality information in an image.
The limitation of process the report information ... to obtain second abnormality information relating to at least one second abnormality in the medical image, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "process" in the context of this claim encompasses simply identifying an abnormality information in a document. 
The limitation of process the first abnormality information and the second abnormality information ... to generate result information related a correspondence between the first abnormality information and the second abnormality information, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "process" in the context of this claim encompasses simply identifying a correlation between the abnormality information.
The limitation of outputting the result information, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "output" in the context of this claim encompasses simply presenting information.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – device for analyzing a medical image, memory storing computer-executable instructions, processor configured to executed the computer-executable instructions. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)). Additionally, the claim recites additional element(s) – first machine-trained model, second machine-trained model, third machine-trained model. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Additionally, the claim recites receiving a medical image; receiving report information comprising a healthcare worker's judgment result of the medical image, which is simply receiving data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a device for analyzing a medical image, a memory storing computer-executable instructions, a processor configured to executed the computer-executable instructions, a first a machine-trained model, a second machine-trained model, a third machine-trained model and receiving data amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)), indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)) and insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of receiving data (MPEP 2016.05(d)). Mere instructions to apply an exception using generic computer instructions, a field of use or technological environment in which to apply the judicial exception and insignificant extra-solution activity do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a device for analyzing a medical image. The Step 2A Prong One Analysis for claim 10 is applicable here since claim 11 carries out method of claim 10 but for the recitation of additional element(s) of wherein the first abnormality information includes first abnormality area information, wherein the second abnormality information includes second abnormality area information, and wherein each of the first abnormality area information and the second abnormality area information comprises information relating to at least one of a size, location, type or shape of abnormality.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional information regarding the abnormality information, and these elements do not apply the exception in a meaningful way (MPEP 2106.05(e)). Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of additional information regarding the abnormality information do not apply the exception in a meaningful way (MPEP 2106.05(e)). Not applying the exception in a meaningful way does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a device for analyzing a medical image.
The limitation of determining a combined area of the first and second abnormality areas, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply identifying the abnormality area.
The limitation of determining an overlapping area of the first and second abnormality areas, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "determining" in the context of this claim encompasses simply identifying the abnormality area. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a device for analyzing a medical image.
The limitation of obtain the result information based on at least one of the combined area and the overlapping area, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "obtain" in the context of this claim encompasses simply identifying a correlation between the abnormality information.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a device for analyzing a medical image. The Step 2A Prong One Analysis for claim 10 is applicable here since claim 14 carries out method of claim 10 but for the recitation of additional element(s) of transmit the result information to a server such that healthcare worker evaluation information is generated based on accumulated result information.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites transmit the result information to a server such that healthcare worker evaluation information is generated based on accumulated result information, which is simply transmitting data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of transmitting data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a device for analyzing a medical image. The Step 2A Prong One Analysis for claim 10 is applicable here since claim 15 carries out method of claim 10 but for the recitation of additional element(s) of transmit the result information to a server such that hospital evaluation information is generated based on accumulated result information.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites transmit the result information to a server such that hospital evaluation information is generated based on accumulated result information, which is simply transmitting data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of transmitting data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a device for analyzing a medical image. The Step 2A Prong One Analysis for claim 10 is applicable here since claim 16 carries out method of claim 10 but for the recitation of additional element(s) of transmit the result information to a server such that medical payment reference information is generated based on accumulated result information.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites transmit the result information to a server such that medical payment reference information is generated based on accumulated result information, which is simply transmitting data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of transmitting data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a device for analyzing a medical image. The Step 2A Prong One Analysis for claim 10 is applicable here since claim 17 carries out method of claim 10 but for the recitation of additional element(s) of transmit the result information to a server such that a patient worklist is generated based on the result information.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites transmit the result information to a server such that a patient worklist is generated based on the result information, which is simply transmitting data recited at a high level of generality. This is nothing more than insignificant extra-solution activity (MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of transmitting data amounts to no more than insignificant extra-solution activity (MPEP 2106.05(g)), wherein the insignificant extra-solution activity is the well-understood routine and conventional activities of transmitting data (MPEP 2016.05(d)). Insignificant extra-solution activity does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a device for analyzing a medical image. The Step 2A Prong One Analysis for claim 10 is applicable here since claim 18 carries out method of claim 10 but for the recitation of additional element(s) of wherein the first machine-trained model includes a model which has machine-learned correlations between a plurality of past medical images and a plurality of pieces of first past abnormality information regarding the plurality of past medical images, wherein the second first machine-trained model includes a model which has machine-learned correlations between a plurality of pieces of past report information and a plurality of pieces of second past abnormality information regarding the plurality of pieces of past report information, and wherein the third first machine-trained model includes a model which has machine-learned the plurality of pieces of first past abnormality information, the plurality of pieces of second past abnormality information, and past result information related a correspondence between the plurality of pieces of first past abnormality information and the plurality of pieces of second past abnormality information.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) –first machine-trained model includes a model which has machine-learned correlations between a plurality of past medical images and a plurality of pieces of first past abnormality information regarding the plurality of past medical images, second first machine-trained model includes a model which has machine-learned correlations between a plurality of pieces of past report information and a plurality of pieces of second past abnormality information regarding the plurality of pieces of past report information, third first machine-trained model includes a model which has machine-learned the plurality of pieces of first past abnormality information, the plurality of pieces of second past abnormality information, and past result information related a correspondence between the plurality of pieces of first past abnormality information and the plurality of pieces of second past abnormality information. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the machine-trained models amount to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). A field of use or technological environment in which to apply the judicial exception does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sati et al (US 2020/0176112 A1 – Automated Labeling of Images to Train Machine Learning, hereinafter referred to as “Sati”).

Regarding claim 1, Sati teaches a computerized (Sati, ¶¶0012-0013, 0017 – teaches computer implemented) image analysis method (Sati, ¶0003 – teaches image analysis method) comprising: 
receiving, at a medical image analysis device comprising at least one machine-trained model (Sati, ¶0026 – teaches a cognitive imaging program comprising machine learning techniques; see also Sati, Fig. 1 – teaches computer/server [device] to implement cognitive imaging program), a medical image (Sati, ¶0033 – teaches receiving medical images); 
processing the medical image, using a first machine-trained model, to obtain first abnormality information relating to at least one first abnormality in the medical image (Sati, ¶0026 – teaches an image detection component (e.g., image detection algorithm) [first machine-trained model] to automatically detect potential findings (e.g., lesions, tumors, diseases) within the medical image and to automatically detect the anatomy within the medical image; see also Sati, ¶0022); 
receiving, at the medical image analysis device (Sati, ¶0026 – teaches a cognitive imaging program comprising machine learning techniques; see also Sati, Fig. 1 – teaches computer/server [device] to implement cognitive imaging program), report information (Sati, ¶0033 – teaches receiving medical reports) comprising a healthcare worker's judgement result of the medical image (Sati, ¶0034 – teaches the medical reports include doctor’s judgment of the corresponding medical image); 
processing the report information, using a second machine-trained model, to obtain second abnormality information relating to at least one second abnormality in the medical image (Sati, ¶0026 – teaches natural language processing [second machine-trained model] to read a medical report and automatically detect findings (e.g., lesions, tumors, diseases) and the anatomical location of the findings reported by the doctor; see also Sati, ¶0036); 
processing the first abnormality information and the second abnormality information, using a third machine-trained model, to generate result information relating to a correspondence between the first abnormality information and the second abnormality information (Sati, ¶0026 – teaches an association algorithm [third machine-trained model] which may automatically associate the finding from the medical report [second abnormality information] with the potential finding from the medical image [first abnormality information] based on a description of the location of the findings in the report and the anatomical location of the potential findings in the medical image); and 
outputting, at the medical image analysis device (Sati, ¶0026 – teaches a cognitive imaging program comprising machine learning techniques; see also Sati, Fig. 1 – teaches computer/server [device] to implement cognitive imaging program), the result information (Sati, ¶0026 – teaches outputting the results of the association algorithm [third machine-trained model] to generate training data for training additional machine learning algorithms).

Regarding claim 2, Sati teaches all of the limitations of the method of claim 1 as noted above. Sati further teaches wherein the first abnormality information includes first abnormality area information (Sati, ¶0026 – teaches an image detection component to automatically detect potential findings (e.g., lesions, tumors, diseases) within the medical image and to automatically detect the anatomy within the medical image; see also Sati, Figure 3 - 308, 310), wherein the second abnormality information includes second abnormality area information (Sati, ¶0026 – teaches natural language processing to read a medical report and automatically detect findings (e.g., lesions, tumors, diseases) and the anatomical location of the findings reported by the doctor; see also Sati, Figure 3 - 312), and wherein each of the first abnormality area information and the second abnormality area information comprises information relating to at least one of a size, location, type or shape of abnormality (Sati, Figure 3 – 308 shows location of abnormality in image, 312 – shows location of abnormality in report; see also Sati, ¶0026).

Regarding claim 3, Sati teaches all of the limitations of the method of claim 2 as noted above. Sati further teaches wherein processing the first abnormality information and the second abnormality information comprises at least one of determining a combined area of the first and second abnormality areas (Sati, ¶0026 – teaches an association algorithm which may automatically associate the finding from the medical report [second abnormality information] with the potential finding from the medical image [first abnormality information] based on a description of the location of the findings in the report and the anatomical location of the potential findings in the medical image [Associating the findings based on location information is the combined area] to obtain the result information) and determining an overlapping area of the first and second abnormality areas (Sati, ¶0042 – teaches an association algorithm interpreting the geometric description of the anatomical location of the findings in the medical report and corresponding candidate findings in the medical image based on detected anatomical location to determine localization information of a true finding [overlap]).

Regarding claim 4, Sati teaches all of the limitations of the method of claim 3 as noted above. Sati further teaches wherein processing the first abnormality information and the second abnormality information comprises obtaining the result information based on at least one of the combined area and the overlapping area (Sati, ¶0026 – generating result information from the association algorithm using at least combined area; Sati, ¶0042 – teaches generating result information from the association algorithm using overlapping area).

Regarding claim 10, it is the device embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1. Sati further teaches 
a memory storing computer-executable instructions (Sati, ¶¶0012-0013 – teaches memory storing instructions); and 
a processor configured to executed the computer-executable instructions, wherein the processor is configured, by executing the computer-executable instructions (Sati, ¶0017 – teaches processor executing instructions), to ...
Regarding claim 11, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Sati for the reasons set forth in the rejection of claim 2.

Regarding claim 12, the rejection of claim 11 is incorporated herein. Further, the limitations in this claim are taught by Sati for the reasons set forth in the rejection of claim 3.

Regarding claim 13, the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Sati for the reasons set forth in the rejection of claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sati in view of Barnes et al. (US 2022/0044812 A1 – Automated Generation of Structured Patient Data, hereinafter referred to as “Barnes”).

Regarding claim 5, Sati teaches all of the limitations of the method of claim 1 as noted above. However, Sati does not explicitly teach transmitting the result information to a server such that healthcare worker evaluation information is generated based on accumulated result information.
Barnes teaches transmitting the result information to a server (Barnes, ¶0025 - teaches transmitting patient data [result information] to a server; see also Barnes, Figure 1B; Barnes, ¶¶0018-0023 - teaches generating result information) such that healthcare worker evaluation information is generated based on accumulated result information (Barnes, ¶0025 – teaches using the result information on the server to generate quality of care metrics (e.g., to evaluate a quality of treatments/care administered by a caregiver)).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sati with the teachings of Barnes in order to detect potential problems in the administration of care and to find solutions to the problems in the field of using machine learning techniques to generate patient data for use in additional healthcare models (Barnes, ¶0025 – “… These data can be used to detect, for example, potential problems in the administration of care, and to find solutions to the problems...”).

Regarding claim 14, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Sati in view of Barnes for the reasons set forth in the rejection of claim 5.

Claims 6-8, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sati in view of Kalafut et al. (US 2020/0211692 A1 – Facilitating Artificial Intelligence Integration into Systems Using a Distributed Learning Platform, hereinafter referred to as “Kalafut”).

Regarding claim 6, Sati teaches all of the limitations of the method of claim 1 as noted above. However, Sati does not explicitly teach transmitting the result information to a server such that hospital evaluation information is generated based on accumulated result information.
Kalafut teaches transmitting the result information to a server (Kalafut, ¶¶0046-0047 - teaches back-end layers transmitting patient data [result information] to the AI orchestration layer [server]; see also Kalafut, ¶0127) such that hospital evaluation information is generated based on accumulated result information (Kalafut, ¶0041 – teaches using informatics to identify areas of a healthcare system associated with waste [hospital evaluation] and facilitate determining techniques for reducing costs and improving return on investment or otherwise optimizing clinical and financial outcomes of patient care delivery).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sati with the teachings of Kalafut in order to eliminate human error and efficiency, improve quality of care and reduce waste in the field of generating patient data for use in additional healthcare models (Kalafut, ¶0041 – “Although various embodiments of the disclosed systems are described in association with using AI informatics for diagnostic analysis of medical image data, it should be appreciated that the disclosed systems can be tailored to facilitate clinical decision support in many other clinical and operational healthcare domains to eliminate human error and inefficiency, improve patient quality of care and reduce waste, etc. In this regard, medical imaging is just one out of a thousand use cases in which the disclosed techniques for integrating AI informatics to facilitate making healthcare related decisions and evaluations can be applied.”).
Regarding claim 7, Sati teaches all of the limitations of the method of claim 1 as noted above. However, Sati does not explicitly teach transmitting the result information to a server such that medical payment reference information is generated based on accumulated result information.
Kalafut teaches transmitting the result information to a server (Kalafut, ¶¶0046-0047 - teaches back-end layers transmitting patient data [result information] to the AI orchestration layer [server]; see also Kalafut, ¶0127) such that medical payment reference information is generated based on accumulated result information (Kalafut, ¶0041 – teaches integrating informatics into healthcare billing systems [medical payment reference information] to facilitate improving claim submission and reimbursement efficiency).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sati with the teachings of Kalafut in order to eliminate human error and efficiency, improve quality of care and reduce waste in the field of generating patient data for use in additional healthcare models (Kalafut, ¶0041 – “Although various embodiments of the disclosed systems are described in association with using AI informatics for diagnostic analysis of medical image data, it should be appreciated that the disclosed systems can be tailored to facilitate clinical decision support in many other clinical and operational healthcare domains to eliminate human error and inefficiency, improve patient quality of care and reduce waste, etc. In this regard, medical imaging is just one out of a thousand use cases in which the disclosed techniques for integrating AI informatics to facilitate making healthcare related decisions and evaluations can be applied.”).
Regarding claim 8, Sati teaches all of the limitations of the method of claim 1 as noted above. However, Sati does not explicitly teach transmitting the result information to a server such that a patient worklist is generated based on the result information.
Kalafut teaches transmitting the result information to a server (Kalafut, ¶¶0046-0047 - teaches back-end layers transmitting patient data [result information] to the AI orchestration layer [server]; see also Kalafut, ¶0127) such that a patient worklist is generated based on the result information (Kalafut, ¶0041 – teaches integrating informatics into patient scheduling and bed management systems [patient worklist] to optimize population health management).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sati with the teachings of Kalafut in order to eliminate human error and efficiency, improve quality of care and reduce waste in the field of generating patient data for use in additional healthcare models (Kalafut, ¶0041 – “Although various embodiments of the disclosed systems are described in association with using AI informatics for diagnostic analysis of medical image data, it should be appreciated that the disclosed systems can be tailored to facilitate clinical decision support in many other clinical and operational healthcare domains to eliminate human error and inefficiency, improve patient quality of care and reduce waste, etc. In this regard, medical imaging is just one out of a thousand use cases in which the disclosed techniques for integrating AI informatics to facilitate making healthcare related decisions and evaluations can be applied.”).

Regarding claim 15, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Sati in view of Kalafut for the reasons set forth in the rejection of claim 6.

Regarding claim 16, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Sati in view of Kalafut for the reasons set forth in the rejection of claim 7.

Regarding claim 17, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Sati in view of Kalafut for the reasons set forth in the rejection of claim 8.
Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sati in view of Reicher et al. (US 2016/0364862 A1 - Methods and Systems for Performing Image Analytics Using Graphical Reporting Associated with Clinical Images, hereinafter referred to as “Reicher”) and further in view of Cohen et al. (US 2019/0131016 A1 - Methods and Compositions for Aiding in Distinguishing Between Benign and Malignant Radiographically Apparent Pulmonary Nodes, hereinafter referred to as "Cohen").

Regarding claim 9, Sati teaches all of the limitations of the method of claim 1 as noted above. However, Sati does not explicitly teach wherein the first machine-trained model includes a model which has machine-learned correlations between a plurality of past medical images and a plurality of pieces of first past abnormality information regarding the plurality of past medical images, wherein the second machine-trained model includes a model which has machine- learned correlations between a plurality of pieces of past report information and a plurality of pieces of second past abnormality information regarding the plurality of pieces of past report information, and wherein the third machine-trained model includes a model which has machine-learned the plurality of pieces of first past abnormality information, the plurality of pieces of second past abnormality information, and past result information related a correspondence between the plurality of pieces of first past abnormality information and the plurality of pieces of second past abnormality information.
Reicher teaches 
wherein the first machine-trained model includes a model which has machine-learned correlations between a plurality of past medical images and a plurality of pieces of first past abnormality information regarding the plurality of past medical images (Reicher, ¶0046 – teaches that training data can include images and graphical reporting, where the graphical reporting is text generated automatically by the computer; Reicher, ¶0108 – teaches using supervised machine learning [first machine-trained model] to analyze images to generate graphical reporting [past lesion information]; see also Reicher, Figure 9; Reicher, ¶0007 – teaches implementation of the trained model [This means that the models are pre-trained prior to use and therefore must be trained on historical data]), and 
wherein the third machine-trained model includes a model which has machine-learned the plurality of pieces of first past abnormality information, the plurality of pieces of second past abnormality information, and past result information related a correspondence between the plurality of pieces of first past abnormality information and the plurality of pieces of second past abnormality information (Reicher, ¶0036 – teaches training the learning engine [third machine-trained model] using supervised learning where the training data includes inputs and outputs [past result information]; Reicher, ¶0046 – teaches that the training information may include medical images and graphical reporting [first past abnormality information]; Reicher, ¶0056-0057 – teaches that the training data may also include report data [second past abnormality information]; see also Reicher, ¶0007 – teaches implementation of the trained model [This means that the models are pre-trained prior to use and therefore must be trained on historical data]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sati with the teachings of Reicher in order to improve medical image and information management systems by increasing the speed and accuracy of medical image review, including the integration and consideration of clinical and reference data in the field of identifying abnormalities in medical images using learning models, medical images and reports from healthcare workers (Reicher, ¶0005 – “The ever-growing need to increase the speed and accuracy of medical image review, including the integration and consideration of clinical and reference data, demands improvements to medical image and information management systems. Methods and technologies described herein are therefore necessary and welcome additions to the art.”).
However, Sati in view of Reicher does not explicitly teach wherein the second machine-trained model includes a model which has machine- learned correlations between a plurality of pieces of past report information and a plurality of pieces of second past abnormality information regarding the plurality of pieces of past report information.
Cohen teaches wherein the second machine-trained model includes a model which has machine-learned correlations between a plurality of pieces of past report information and a plurality of pieces of second past abnormality information regarding the plurality of pieces of past report information (Cohen, ¶0310 – teaches training a NLP model [second machine-trained model] to generate characteristics [past abnormality information] from medical reports [past report information] which accompany raw images, where the characteristics are inputs to the master neural net [third machine-trained model]; [Implementation of this model means that the models are pre-trained prior to use and therefore must be trained on historical data]; see also Cohen Figure 5).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sati in view of Reicher with the teachings of Cohen in order improve current diagnostic practices including the ability of clinicians to distinguish benign from malignant pulmonary nodules in the field of identifying abnormalities in medical images using learning models, medical images and reports from healthcare workers (Cohen, ¶0006 – “… Those diagnostic methods are imperfect and a need exists to improve current diagnostic practices including the ability of clinicians to distinguish benign from malignant pulmonary nodules. We herein provide a computer aided method for helping clinicians in diagnosing malignant lung cancer by combining the use of established lung cancer biomarkers with patient clinical parameters in an algorithm (sic).”).

Regarding claim 18, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Sati in view of Reicher and further in view of Cohen for the reasons set forth in the rejection of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of unpublished applications may be obtained from the Private Patent Application Information Retrieval (Private PAIR) system. Information regarding the status of published applications may be obtained from the Patent Center. For more information about the PAIR system, see http://pair-direct.uspto.gov. To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or Canada) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125